Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

			Priority and Status of the claims 

1. 	This application is a 371 of PCT/JP2015/053018 with a filing date 02/03/201, which claims benefit of the foreign application JAPAN 2014-019226 with a filing date 02/04/2014.
2.	Amendment of claims 10 and 15, and cancelation of claims 1-9, 12, 14, 17 and 19-24 in the amendment filed on 12/29/2020 is acknowledged. Claims 10-11, 13, 15-16 and 18 are pending in the application. 
Reasons for Allowance
3.	 Since Shimada et al. ‘968 and Chiu et al. ‘000 do not disclose the instant methods of use, therefore they are distinct from the instant invention.  The rejection of claims 10-11, 13, 15-16 and 18 under 35 U.S.C. 103 (a) over Shimada et al. ‘968 and Chiu et al. ‘000 has been overcome in the amendment filed on 12/29/2020.  Since claims 14 and 17 have been canceled, therefore the rejection of claims 14 and 17 under 35 U.S.C. 103 (a) has been obviated herein.
4.	 Since Shimada et al. ‘336 and Miyazaki et al. ‘377 independently do not claim the instant methods of use, therefore they are distinct from the instant invention.  The rejection of claim 10 under the obviousness-type double patenting over Shimada et al. ‘336 and Miyazaki et al. ‘377 has been overcome in the amendment filed on 12/29/2020.  

5. 	Claims 10-11, 13, 15-16 and 18 are neither anticipated nor rendered obvious over the art of record, and therefore are allowable.  A suggestion for modification of a reference to obtain the instant methods of use has not been found. Claims 10-11, 13, 15-16 and 18 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.  

		Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/REI TSANG SHIAO/


Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629                                                                                                                                                                                                        

February 16, 2021